Citation Nr: 1117316	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-38 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to October 1945, for which he received an honorable discharge.  The Veteran had an additional period of service from September 1948 to September 1949, for which he received an undesirable discharge.  In an April 2006 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) found that the character of discharge for this latter period is under dishonorable conditions for VA purposes.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Houston, Texas, RO.

The Veteran testified at a video conference hearing before the undersigned in November 2009.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In January 2010, the Board remanded this case for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's right knee disability is related to his military service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, complete notice was not issued prior to the adverse determination on appeal, as the rating decision predated Dingess/Hartman.  However, fully compliant notice was later issued in March 2006 and the claim was thereafter readjudicated in a February 2011 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's January 2010 remand, VA sent the Veteran a March 2010 letter requesting that he identify all clinicians who had treated him for a right knee disability since his separation from service.  Likewise, the Veteran was afforded a VA medical examination in August 2010.  Thus, VA has complied with the January 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, the Veteran's statements in support of the claim are of record, including testimony provided at a November 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

As an initial matter, the Veteran's service treatment records, with the exception of his separation examination in September 1949 (the period for which he was given an undesirable discharge), were unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case.  There is also as a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Both VA and private treatment records show treatment for arthritis of the right knee.  Thus, the current disability requirement has been met in this case.

As a chronic condition, arthritis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, a compensable degree of right knee arthritis would require a showing of limitation of flexion to 45 degrees or more, or limitation of extension to 10 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, there is no medical evidence of record during the relevant presumptive period.  The September 1949 separation examination found no significant abnormalities of the bones, joints, muscles, feet, or gait.  The medical evidence of record is first dated in the 1990s, more than four decades after the Veteran's separation from service.  While his right knee disability was severe enough at that time to warrant surgery, the history provided in the September 1997 private treatment record refers to a one-year duration of problems with polyarthritis.  Therefore, a grant of service connection on a presumptive basis is not warranted here.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  As noted above, the available service treatment records are limited.  Again, the September 1949 separation examination found no significant abnormalities of the bones, joints, muscles, feet, or gait.  However, the Veteran is competent to provide testimony with regard to any injury he suffered while in service, treatment received, and symptoms experienced. See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, in case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  In this regard, the Veteran stated during his November 2009 hearing that he injured his knee through repeated jumps into foxholes during air raids.  Given his military occupational specialty of armorer, this appears consistent with the circumstances of his service, therefore the in-service occurrence requirement has also been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this regard, the medical evidence of record does not contain a positive nexus opinion.  Rather, the August 2010 VA medical examiner opined that it was less likely than not that the Veteran's current right knee disorder was related to his military service.  

Specifically, the August 2010 VA examiner found that the 52-year gap between the Veteran's separation and his first knee replacement surgery to be compelling evidence against a causal relationship.  The August 2010 VA opinion was reached following a review of the record and after a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale that referenced specific evidence of record.  For these reasons, the opinion is deemed highly probative.  Additionally, no other medical evidence of record refutes such opinion.  Private treatment records from March 2009 reflect the Veteran's contention that this disability was caused by service.  However, that physician specifically notes that he had no way of substantiating this account.  This passing reference in a private treatment record is not akin to a positive medical nexus opinion on the subject, as it is clearly a transcription of the lay history provided by the Veteran and is not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

Thus, as the record does not contain evidence of a causal connection between the Veteran's current right knee disorder and his military service, service connection is not warranted on this basis.

To the extent that the Veteran himself believes that his right knee disability was caused by his active service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Moreover, the Veteran previously stated in his November 2004 claim that he believed his right knee condition was secondary to a left hip injury incurred in service.  Thus, even assuming for the sake of argument that the Veteran were found competent to provide testimony relating to the etiology of his right knee disability, this inconsistency with the evidence presented at the time of his initial claim raises doubts as to his credibility.

Alternately, the final requirement of service connection can be satisfied through a showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  The Court has held that a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  While the Veteran believes that his right knee disability was caused by his military service, he has not expressly alleged continuous symptoms since that time.  To the extent that his November 2006 VA Form 9 stated generally that he believed his claimed conditions, of which the right knee disability was one, began in 1943, during his military service, this contention is directly at odds with his statements made in his original claim form, which linked this condition to the left hip disability he was also claiming.  Furthermore, the medical evidence of record shows complaints of right knee pain dating back to less than twenty years- again, the Veteran here was discharged from service over sixty years ago.  Thus, the reported history of complaints places the onset of symptoms approximately 40 years after separation.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, continuity of symptomatology has not been shown by either the clinical or lay evidence of record and therefore it cannot serve as a basis for a grant for service connection.

Finally, the Board has considered whether service connection is warranted as secondary to a left hip disability, as originally claimed.  The Board notes that the Veteran is not service connected for a left hip disability and, therefore, the issue of service connection for a right knee disability secondary to a left hip disability is moot.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for right knee disorder, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.  



ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


